Citation Nr: 1020702	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation/flutter (heart disorder) as secondary to 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to 
February 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

The Veteran's claims were previously remanded by the Board in 
December 2007 and May 2009 for development.  As will be 
discussed below, such development has been undertaken and the 
Veteran's claims have been returned to the Board for further 
adjudication.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed atrial 
fibrillation/flutter is proximately due to, the result of or 
has been aggravated by his service-connected PTSD.  

2.  The Veteran's degenerative joint disease of the lumbar 
spine is not related to his active his military service and 
cannot be presumed to be so.  


CONCLUSIONS OF LAW

1.  Atrial fibrillation/flutter is not secondary to the 
Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2009).

2.  Degenerative joint disease of the lumbar spine was not 
incurred or aggravated during active service, and may not be 
presumed so.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for service 
connection service connection for atrial 
fibrillation/flutter, claimed as secondary to service-
connected PTSD and service connection for a low back 
condition.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the Veteran's claims, a 
letter dated in December 2003 satisfied the duty to notify 
provisions concerning direct service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Another letter prior to initial adjudication of the Veteran's 
claims was sent in February 2005 satisfied the duty to notify 
provisions concerning secondary service connection.  However, 
neither of these letters provided notice of degree of 
disability and effective date criteria as required under 
Dingess.  However, such notice was provided in January 2008.  
Although this letter was not sent prior to initial 
adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in January 2008, he was provided time to 
respond with additional argument and evidence and the claim 
was readjudicated and additional SSOC's were provided to the 
Veteran in February 2008 and December 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was provided VA examinations in January 2008, 
April 2009 and June 2009.  As was note above, the Veteran 
failed to report to the January 2008 VA examinations, 
claiming that he was not notified to do so.  

Concerning the April 2009 and June 2009 VA examinations, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The reports of these examinations reflect that the 
examiners reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA examinations and 
opinions, when taken as a whole, are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Veteran has stated his belief that the VA examiner who 
conducted the April 2009 and June 2009 VA examinations was 
not properly qualified.  See e.g., statements from the 
Veteran dated in February 2010.  Although the Board 
acknowledges the Veteran's contentions that the VA examiner 
is inadequately qualified and did not consider the evidence 
in his claims file, there is no evidence to support this 
assertion.  In fact, the Board notes that the examiner based 
her conclusions on the Veteran's reported history and other 
items of evidence in the claims file.  Moreover, the 
examination reports were reviewed and co-signed by a VA staff 
psychiatrist.  Thus, the Board is satisfied that the thorough 
and comprehensive April 2009 and June 2009 examination 
reports, to include the October 2009 VA examiner's medical 
nexus opinion concerning the Veteran's spine, are adequate to 
equitably adjudicate these claims, and that new VA 
examinations are not necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
either claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against either claim, in which case, the claim(s) 
is/are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for atrial 
fibrillation/flutter, claimed as secondary to service-
connected PTSD, and service connection for a low back 
condition.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  As was alluded to in the Introduction, 
the Board remanded the Veteran's claims in December 2007 and 
May 2009.  In essence, the December 2007 Board Remand 
instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran VA examinations and opinions concerning 
the Veteran's direct and secondary service connection claims.  
The AOJ was then to readjudicate the claim. 

In January 2008, the Veteran was scheduled for a VA heart 
examination and a VA spine examination.  The record reflects 
that the Veteran failed to report for these examinations.  
The AMC readjudicated the claims in a February 2008 
supplemental statement of the case (SSOC), and the Veteran's 
claims were returned to the Board.  

The Veteran's claims were again remanded by the Board in May 
2009.  The May 2009 Board Remand instructed the AOJ to 
reschedule the Veteran for VA heart and spine examinations 
and obtain a medical nexus opinions addressing the Veteran's 
direct and secondary service connection claims.  The AOJ was 
then to readjudicate the claims. 

In April 2009, while the Veteran's claims were before the 
Board, the Veteran underwent a VA heart examination.  After 
promulgation of the Board Remand instructing the AOJ to 
schedule the same examination as had been performed in April 
2009, the Veteran was scheduled and presented for a VA heart 
examination in June 2009.  Concerning the April 2009 VA spine 
examination, an electronic malfunction prevented the printing 
of the April 2009 VA spine examiner's medical nexus opinion.  
This opinion was later conveyed in an October 2009 addendum 
to the April 2009 VA spine examination.  After this 
development was undertaken, the AMC readjudicated the claims 
in a December 2009 SSOC, and the Veteran's claims was again 
returned to the Board.  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's two prior remands 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  


Atrial Fibrillation/Flutter 

At the outset, the Board notes that the Veteran has 
consistently asserted that his diagnosed atrial fibrillation 
is due to his service-connected PTSD.  See e.g., June 2004 
claim, January 2005 notice of disagreement and September 2005 
substantive appeal.  The Veteran has never asserted that his 
atrial fibrillation was incurred or otherwise directly caused 
by his service.  As such, the Board will only address the 
Veteran's claim under the theory of secondary service 
connection.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009) (Where a claimant has raised an issue of service 
connection, the evidence in the record must be reviewed to 
determine the scope of that claim.  Claims which have no 
support in the record need not be considered by the Board, 
however, as the Board is not obligated to consider "all 
possible" substantive theories of recovery.  Where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory.).

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

The April 2009 and June 2009 VA examination reports, as well 
as several VA and private treatment records, reflect that the 
Veteran has atrial fibrillation  A current disability has 
been adequately established.  As noted above, the Veteran is 
service-connected for PTSD.  The first two elements are, 
therefore, demonstrated, and the only remaining question is 
whether the service-connected PTSD caused or aggravated the 
Veteran's atrial fibrillation.  

There are two medical opinions of record which addresses 
causation and aggravation; both of which are unfavorable to 
the Veteran's claim.  The VA examiner who performed both the 
April 2009 and June 2009 VA heart examinations reviewed the 
Veteran's complete claims folder, to include his service 
treatment records, VA treatment records and private treatment 
records, and opined that it is less likely than not that the 
Veteran's atrial fibrillation was either caused or aggravated 
by his service connected PTSD.  The VA examiner's rationale 
was that, although there are multiple causes of atrial 
fibrillation documented in the medical literature, PTSD is 
not one of them.  These opinions are the only competent 
medical opinions in the record.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms; 
e.g., a "racing heart".  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Consequently, the Board affords little probative value to the 
Veteran's statements regarding causation or aggravation.

Also in support of his claim, the Veteran submitted Internet 
articles describing a speculative relationship between PTSD 
and heart disease.  The Board notes that medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, the Internet articles 
submitted by the Veteran are of a general nature and do not 
contain any information or analysis specific to the Veteran's 
claim.  The Court has held on several occasions that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See generally Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  As such, the treatise evidence submitted by 
the Veteran is of no probative value.  

The Veteran has also submitted several previous Board 
decisions wherein the Board had granted claims for service 
connection for heart disease, claimed secondary to service-
connected PTSD.  However, the Board observes that in each of 
these cases, a medical doctor provided a medical nexus 
opinion linking the specific Veteran's heart disease to his 
PTSD.  In the present case, as discussed above, there is no 
such medical nexus opinion of record.  As such, the Board's 
prior decisions submitted by the Veteran are not probative of 
the Veteran's assertions.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim for service connection for atrial 
fibrillation/flutter (heart condition), claimed as secondary 
to service-connected PTSD, must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra.

Low Back Disorder

The Veteran contends that he has a low back condition as a 
result of an injury incurred during his service.  For the 
reasons that follow, the Board concludes that service 
connection for a low back condition is not warranted on 
either a direct or presumptive basis.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, it is uncontroverted that the Veteran has been 
diagnosed with degenerative joint disease of the lumbar 
spine.  See e.g., the April 2009 VA spine examination report.  
Thus, a current disability is established.

As for an in-service incurrence of an injury, the Veteran 
asserts that he initially injured his low back while in the 
military.  Indeed, the Veteran's service treatment records 
reflect that he was treated for low back pain in July 1969; a 
diagnosis of low back strain was provided at that time.  No 
further treatment is seen.  In addition, at the Veteran's 
separation examination in February 1970, although reporting a 
history of back trouble, no spinal abnormalities were found 
on examination.  Thus, the service treatment records fail to 
establish that the Veteran had a chronic low back disorder 
while in service. 

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service. 

There is only one medical nexus opinion of record.  After 
examination, interview and review of the Veteran's records, 
the April 2009 VA spine examiner opined that it is less 
likely than not that the Veteran's degenerative joint disease 
of the lumbar spine is the result of his military service, to 
include the July 1969 low back injury.  (As noted above, due 
to an electronic malfunction, this opinion was provided 
within an October 2009 addendum to the April 2009 VA 
examination report.)  The examiner's rationale for his 
opinion was that the Veteran was treated in the military in 
July 1969 for a low back strain and there are no other 
complaints of back problems noted in the record until the 
Veteran was treated for lumbosacral neuritis/radiculitis in 
November 1996, a period of 27 years.  Thus, the examiner that 
it is most likely that the Veteran's current low back 
disorder is due to the effects of aging and the results of 
the physical labor demands of his occupation(s) rather than a 
single soft tissue injury in 1969.  There are no 
contradicting medical opinions of record on this point.  

Concerning the Veteran's own statements contradicting the 
April 2009 VA spine examiner's medical opinion, as noted 
above, the Veteran is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu, supra.  The 
Board finds, therefore, that the preponderance of the 
evidence is against finding that the Veteran's current 
degenerative joint disease of the lumbar spine is related to 
his service.  Consequently, service connection on a direct 
basis must be denied.  

Furthermore, the Board concludes that service connection is 
not warranted on a presumptive basis as well.  Where a 
Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and osteoarthritis (degenerative disc disease) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Veteran was not diagnosed with degenerative joint 
disease of the lumbar spine until November 1996, 27 after his 
separation from service.  There are no records that might 
indicate a diagnosis was made within one year of separation 
in February 1970.  Thus, the preponderance of the evidence is 
against finding that service connection for degenerative 
joint disease of the lumbar spine is warranted on a 
presumptive basis.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim for service connection for degenerative joint 
disease of the lumbar spine must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for atrial 
fibrillation/flutter (heart condition) as secondary to 
service-connected PTSD is denied.

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


